                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM J. GREGOR,                               :
    Plaintiff                                    :           No. 1:14-cv-00219
                                                 :
       v.                                        :           (Judge Kane)
                                                 :           (Magistrate Judge Carlson)
                                                 :
OFFICER SCOTT JOHNSEN and                        :
THE CITY OF HARRISBURG                           :
     Defendants                                  :

                                       MEMORANDUM

       Before the Court are: the Report and Recommendation of Magistrate Judge Carlson (Doc.

No. 75), recommending that the Court grant the motion for summary judgment filed by

Defendants Officer Scott Johnsen (“Defendant Johnsen”) and the City of Harrisburg,

Pennsylvania (“the City”) (collectively referred to herein as “Defendants”) as to all claims

asserted in the above-captioned action; Plaintiff Abraham J. Gregor (“Plaintiff”)’s objections to

the Report and Recommendation (Doc. No. 76); and Defendants’ response to Plaintiff’s

objections (Doc. No. 79). Based on the following, the Court will overrule Plaintiff’s objections

to the Report and Recommendation (Doc. No. 76), adopt the Report and Recommendation (Doc.

No. 75), and grant Defendants’ motion for summary judgment (Doc. No. 67).

I.     BACKGROUND1

       A.      Procedural Background

       Plaintiff initiated the above-captioned action on February 7, 2014 by filing a two-count

complaint against Defendants, asserting a Fourteenth Amendment excessive force claim against



1
 The Court incorporates the factual account set forth in the background section of Magistrate
Judge Carlson’s Report and Recommendation. (Doc. No. 75 at 2-4.) To the extent that the
Court references evidence not addressed in that portion of Magistrate Judge Carlson’s Report
and Recommendation, it cites the record directly.
Defendant Johnsen pursuant to 42 U.S.C. §1983 (Count I) and a Fourteenth Amendment

excessive force claim against the City pursuant to 42 U.S.C. § 1983 (Count II) relating to a

confrontation between Plaintiff and Defendant Johnsen that resulted in Defendant Johnsen

shooting Defendant three times. (Doc. No. 1.) On September 29, 2016, the Court referred the

above-captioned action to Magistrate Judge Carlson for pretrial management and for issuance of

a report and recommendation on pretrial motions. (Doc. No. 57.) On July 21, 2017, Defendants

filed a motion for summary judgment. (Doc. No. 67.) After the motion was fully briefed (Doc.

Nos. 69, 73, 74), Magistrate Judge Carlson issued the instant Report and Recommendation, in

which he recommends granting Defendants’ motion for summary judgment and closing the

above-captioned action, on November 3, 2017. (Doc. No. 75.) On November 16, 2017, Plaintiff

filed his objections to the Report and Recommendation. (Doc. No. 76.) Defendants filed a

response to Plaintiff’s objections on December 7, 2017. (Doc. No. 79.) Because the time for

further briefing has passed, the Report and Recommendation is ripe for disposition.

       B.      Magistrate Judge Carlson’s Report and Recommendation

       In his Report and Recommendation, Magistrate Judge Carlson recommends that the

Court grant Defendants’ motion for summary judgment. (Doc. No. 75.) In arriving at this

recommendation, Magistrate Judge Carlson separately addressed the two claims asserted in

Plaintiff’s complaint. (Id. at 8-23.) First, Magistrate Judge Carlson concluded that Defendant

Johnsen is entitled to qualified immunity as to Plaintiff’s excessive force claim. (Id. at 8-20.)

Magistrate Judge Carlson began his analysis with the second prong of the qualified immunity

analysis—whether the constitutional right allegedly violated was clearly established at the time

that Defendant Johnsen acted (id. at 10-20)—and concluded that Defendant Johnsen’s conduct

did not violate any clearly established constitutional right, and, therefore, Defendant Johnsen was



                                                 2
entitled to qualified immunity (id. at 20). In reaching that conclusion, Magistrate Judge Carlson

first described the relevant law pertaining to the Fourth Amendment right against excessive

force. (Id. at 10-14.) He then considered the particular factual circumstances of this case, in

which “a police officer fired three shots to protect [] himself from the threat of serious physical

injury or death” (id. at 15), and concluded that Defendant Johnson “could have believed, in light

of what was in the decided case law, that [his] conduct was lawful” (id. at 15) (internal quotation

marks omitted) (quoting Giuffre v. Bissell, 31 F.3d 1241, 1255 (3d Cir. 1994)). Magistrate

Judge Carlson distinguished the circumstances of the instant case from those in Lamont v. New

Jersey, 637 F.3d 177 (3d Cir. 2011), noting that in the instant case, it is undisputed that

Defendant remained armed with a knife throughout the duration of the shooting, whereas in

Lamont, “[t]he Third Circuit concluded that the troopers could see that the suspect’s hand was

empty—and thus that he was unarmed and did not pose a threat to the troopers— almost

immediately after the first shots were fired.” (Id. at 16-17) (citing Lamont, 637 F.3d at 184). He

further distinguished the facts of the two cases by observing that:

               [Defendant] Johnsen fired only 3 shots total with 2 of them striking
               [Plaintiff] from behind, whereas the state troopers in Lamont fired
               39 shots and struck the suspect in the back a total of 11 times[,]
               [and] [t]he troopers in Lamont also fired for approximately 10
               seconds, whereas [Plaintiff] does not posit that a specific amount
               of time elapsed between [Defendant] Johnsen’s first and third
               shots[,] although it is apparent that these shots were fired in a rapid
               succession.”

(Id. at 17.) Magistrate Judge Carlson found that the factual circumstances in the instant case are

much more similar to those in cases in which courts have found that the officer-defendants were

entitled to qualified immunity. (Id. at 18-19) (citing Plumhoff v. Rickard, 572 U.S. 765, 777

(2014); Untalan v. City of Lorain, 430 F.3d 312, 315 (6th Cir. 2005); Mullins v. Cyranek, 805

F.3d 760, 768 (6th Cir. 2015)). Accordingly, Magistrate Judge Carlson concluded “that a

                                                  3
reasonable officer in [Defendant] Johnsen’s position would not have known beyond debate that

firing those second and third shots would have constituted excessive force.” (Id. at 19) (citing

Plumhoff, 572 U.S. at 777-78; Lamont, 637 F.3d at 183). Magistrate Judge Carlson found that

“although [Plaintiff] claims that some facts remain in dispute, he has failed to produce any

evidence to establish that [Defendant] Johnsen could not reasonably have believed that his use of

force was permissible under the circumstances.” (Id.) In addition, Magistrate Judge Carlson

rejected Plaintiff’s invocation of allegedly inconsistent statements made by Dr. Wayne Ross—

Defendants’ former expert—and Defendant Johnsen, concluding that “[t]o the extent that some

inconsistencies may remain between the previous statements made by [Defendant] Johnsen and

Dr. Ross and [] [D]efendants’ current narrative, Plaintiff fails to create anything more than ‘some

metaphysical doubt,’ which is insufficient to preclude summary judgment.” (Id. at 18 n.3)

(citing Scott v. Harris, 550 U.S. 372, 380 (2007); Sarmiento v. Montclair State Univ., 513 F.

Supp. 2d 72, 92 (D.N.J. 2007)).

       Next, Magistrate Judge Carlson concluded that summary judgment should be granted in

favor of the City in regard to Defendant’s Monell claim because there was no evidence presented

that the City had adopted a policy or custom that caused the alleged constitutional violation. (Id.

at 20-23.) Magistrate Judge Carlson explained that although Defendant cites the City’s after-the-

fact failure to discipline Defendant Johnsen in support of this claim, such conduct is not

sufficient evidence to establish that the City caused the alleged constitutional wrongdoing. (Id.

at 21-23.)




                                                 4
II.    STANDARD OF REVIEW

       A.      Standard of Review Applicable to a Motion for Summary Judgment

       Federal Rule of Civil Procedure 56 governs the grant of summary judgment. Parties may

move for summary judgment on particular claims or defenses, or on a part of each claim or

defense. See Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Id. “Material facts are those ‘that could affect the outcome’ of the

proceeding, and ‘a dispute about a material fact is genuine if the evidence is sufficient to permit a

reasonable jury to return a verdict for the non-moving party.’” Pearson v. Prison Health Serv.,

850 F.3d 526, 534 (3d Cir. 2017) (internal quotation marks omitted) (quoting Lamont, 637 F.3d

at 181 (3d Cir. 2011)).

       In pertinent part, parties moving for, or opposing, summary judgment must support their

position by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions, interrogatory answers, or other

materials.” See Fed. R. Civ. P. 56(c)(1)(A). “The non-moving party cannot rest on mere

pleadings or allegations,” El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007), but

“must set forth specific facts showing that there is a genuine issue for trial,” Saldana v. Kmart

Corp., 260 F.3d 228, 231-32 (3d Cir. 2001). The Court “must view all evidence and draw all

inferences in the light most favorable to the non-moving party” and will grant the motion only “if

no reasonable juror could find for the non-movant.” See Lawrence v. City of Phila., 527 F.3d

299, 310 (3d Cir. 2008).




                                                  5
        B.     Standard of Review Applicable to this Court’s Review of the Report and
               Recommendation

        The Magistrate Act, 28 U.S.C. § 636, and Federal Rule of Civil Procedure 72(b) provide

that any party may file written objections to a magistrate judge’s proposed findings and

recommendations. In deciding whether to accept, reject, or modify the Report and

Recommendation, the Court is to make a de novo determination of those portions of the Report

and Recommendation to which an objection is made. See 28 U.S.C. § 636(b)(1); M.D. Pa. L.R.

72.3.

III.    DISCUSSION

        A.     Applicable Legal Standards

               1.      Legal Standard Applicable to a Fourth Amendment Excessive Force
                       Claim

        “To prevail on a Fourth Amendment excessive-force claim, a plaintiff must show that a

seizure occurred and that it was unreasonable under the circumstances.” Lamont, 637 F.3d at

182-83 (citing Brower v. Cty. of Inyo, 489 U.S. 593, 599 (1989); Graham v. Connor, 490 U.S.

386, 395-96 (1989)). “It is unreasonable for an officer to use deadly force against a suspect

unless the officer has good reason ‘to believe that the suspect poses a significant threat of death

or serious physical injury to the officer or others.’” Id. at 183 (citing Tennessee v. Garner, 471

U.S. 1, 3 (1985)). “The calculus of reasonableness must embody allowance for the fact that

police officers are often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a particular

situation.” Graham, 490 U.S. at 396-97. “Thus, ‘[t]he reasonableness of a particular use of force

must be judged from the perspective of a reasonable officer on the scene’; Monday morning

quarterbacking is not allowed.” Lamont, 637 F.3d at 183 (quoting Graham, 490 U.S. at 396).



                                                 6
               2.      Legal Standard Applicable to a Qualified Immunity Analysis

       “Qualified immunity shields federal and state officials from money damages unless a

plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right, and

(2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-

Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In

order to determine whether a right was clearly established, the Court must ask “whether it would

be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.”

See Schmidt v. Creedon, 639 F.3d 587, 598 (3d Cir. 2011). “If it would not have been clear to a

reasonable officer what the law required under the facts alleged, then he is entitled to qualified

immunity.” Id. Stated differently, for a right to be clearly established, “existing precedent must

have placed the statutory or constitutional question beyond debate.” See al-Kidd, 563 U.S. at

741. As the Supreme Court recently noted, “[t]his demanding standard protects ‘all but the

plainly incompetent or those who knowingly violate the law.’” See District of Columbia v.

Wesby, __U.S. __ (2018) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). That means

that “there must be sufficient precedent at the time of action, factually similar to the plaintiff’s

allegations, to put [the] defendant on notice that his or her conduct is constitutionally

prohibited.” See Mammaro v. N.J. Div. of Child Prot. & Permanency, 814 F.3d 164, 169 (3d

Cir. 2016) (quoting McLaughlin v. Watson, 271 F.3d 566, 572 (3d Cir. 2001)).

       The United States Supreme Court’s decision in White v. Pauly, __ US __ (2017), clarifies

the Court’s inquiry in this regard. In that case, the Supreme Court reaffirmed that its precedent

“do[es] not require a case directly on point” for a right to be clearly established, but, rather,

“existing precedent must have placed the statutory or constitutional question beyond debate.” 2


2
 There may be the rare “obvious case,” however, where “a body of case law” is not necessary.
See Brosseau v. Haugen, 543 U.S. 194, 199 (2004).
                                                   7
See id. (internal quotation marks omitted) (quoting Mullenix v. Luna, __ U.S. __ (2015)). The

Supreme Court reiterated that the clearly established law “must be ‘particularized’ to the facts of

the case,” and cautioned that the fact that a case presents a unique set of facts and circumstances

is an “important indication” that a defendant’s conduct at issue did not violate a “clearly

established” right. See id. The Supreme Court has emphasized that “the ‘specificity’ of the rule

is ‘especially important in the Fourth Amendment context.’” See Wesby, __ U.S. at __ (quoting

Mullenix, __ U.S. at __).

          B.     Parties’ Arguments

                 1.      Plaintiff’s Objections to the Report and Recommendation

          Plaintiff objects to the Report and Recommendation on the basis that Magistrate Judge

Carlson improperly “resolved all reasonable inferences in favor of [Defendant Johnsen]” in

contravention of the summary judgment standard.3 (Doc. No. 76 at 2-10.) Plaintiff argues that

in order to determine whether his excessive force claim against Defendant Johnsen succeeds, it

must first be determined “(1) whether the second and third bullets fired by [] Defendant

[Johnsen] are each ‘independently justified,’ and (2) whether or not when the bullets in question

were fired the threat had already abated,” and that because the facts in regard to those inquiries

are disputed, summary judgment is not appropriate. (Id. at 4.) Plaintiff argues that based on the

evidence, there are four versions of events of the encounter between Plaintiff and Defendant

Johnsen: Plaintiff’s version, Defendant Johnsen’s version, Dr. Ross’s version; and Defendants’

experts Steve Ijames (“Ijames”) and Frederick Wetling (“Wetling”)’s version.4 (Id. at 4-5.)



3
 Plaintiff does not object to Magistrate Judge Carlson’s recommendation that the Court grant
summary judgment in favor of the City as to Plaintiff’s Monell claim. (Doc. No. 76 at 1.)
4
    Plaintiff summarizes those four versions of events as follows:


                                                  8
        Plaintiff argues that summary judgment is inappropriate because his version of events—

“that he was shot while standing and facing [] Defendant [Johnsen], and that upon realizing that

he was shot, he turned away from [] Defendant [Johnsen], and was shot two more times directly

in the back”—directly conflicts with Defendant Johnsen’s statements indicating “that Plaintiff

never turned his back, but instead continued to advance on [Defendant Johnsen’s] position, while

armed, at which time [Defendant Johnsen] rapidly fired three bullets.” (Id. at 5-6.) Plaintiff

asserts that “Magistrate Judge Carlson goes so far as to decide some of the disputed facts,

without a jury, in favor of [] Defendant [Johnsen].” (Id. at 6.) Plaintiff argues that the fact that

he has asserted that he recognized that he had been struck by the first bullet before the second

and third shots hit him is sufficient evidence to call into question whether Defendant Johnsen

comprehended that Plaintiff was struck by the first bullet before firing the second and third shots,


                (1) Plaintiff’s version: Plaintiff testified that he was shot, thought
                about the fact that he had been shot, turned away from Defendant
                Johnsen, and then Defendant Johnsen shot him two more times
                directly in the back.

                (2) Defendant Johnsen’s version: Plaintiff ignored repeated
                commands to drop the knife and continued to advance on his
                position. [] Defendant [Johnsen] fired three bullets at [] Plaintiff,
                who only stopped advancing after the third bullet was fired.
                Plaintiff never turned away from Defendant Johnsen.

                (3) Dr. Wayne Ross’ version: The impact from the first bullet fired
                by Defendant Johnsen caused Plaintiff’s body to spin 180 degrees,
                which permitted the second and third bullets to strike Plaintiff in
                the back.

                (4) Steve Ijames and Frederick Wetling’s version: After hearing
                and processing the fact that the first bullet had been fired, Plaintiff
                began to turn away from Defendant Johnsen, but timed his turn
                perfectly, i.e., to start after bullet one impacted (while bullets two
                and three were still airborne), and to be completed before bullets
                two and three impacted.
(Id. at 4-5) (internal citations omitted).

                                                   9
which Plaintiff deems a material fact. (Id. at 7.) Plaintiff also argues that Magistrate Judge

Carlson incorrectly stated that Plaintiff does not provide an estimate of how long it took him to

process that he had been struck by the first bullet or speak generally of any delay between the

first and second bullets; Plaintiff contends that if he had time to process that he had been shot

and turn in response, it is reasonable to infer that Defendant Johnsen was also able to process that

he had hit Plaintiff and act on that realization. (Id.)

        Plaintiff next asserts that Magistrate Judge Carlson incorrectly concluded that Plaintiff

“fail[ed] to provide any evidence to contradict the statements from [] [D]efendants’ experts that

an individual can turn around in approximately 0.5 seconds and that [Defendant] Johnsen is

capable of firing 3 bullets within the span of approximately 1.57 seconds.” (Id. at 8) (internal

quotation marks and citation omitted). Plaintiff also contends that his ballistics expert, David

Balash, considered Defendants’ data highly suspect based on his own experience and the fact

that Defendant Johnsen participated in the testing that is the basis for the data. (Id.) Plaintiff

also notes that Balash disputed Ijames and Wetling’s theory and “testified that considering the

short distance involved, and the speed of the bullets when fired, all of the shots would have

impacted Plaintiff before he would have even realized that a single bullet had even been fired.”

(Id.) Plaintiff contends that it is reasonable to infer, based on Balash’s testimony, “that when

multiple bullets are rapidly fired, it is impossible to turn around between bullet one impacting

and bullet two impacting.” (Id.) Plaintiff also challenged Magistrate Judge Carlson’s reliance on

Scott to dismiss the materiality of Defendant Johnsen’s allegedly inconsistent statements,

arguing that Scott “held that self-serving testimony that directly contradicts video evidence,

which cannot be credibly disputed, cannot serve to create a dispute of fact sufficient to defeat

summary judgment,” and that no such video evidence exists in this case. (Id. at 9) (citing Scott,



                                                  10
550 U.S. at 380). Plaintiff concludes his objections by asserting that because “[a] jury could

reasonably conclude that bullets two and three were excessive[] and violated Plaintiff’s Fourth

Amendment rights,” a jury must resolve the factual disputes before the immunity issue can be

decided. (Id. at 9-10) (citing Estate of Fuentes ex rel. Fuentes v. Thomas, 107 F. Supp. 2d 1288,

1300 (D. Kan. 2000), aff’d, 30 F. App’x 931 (10th Cir. 2002); Nolan v. Grim, No. 5:09-cv-39,

2010 WL 4929658, at *9 (W.D. Va. Nov. 30, 2010)).

               2.      Defendants’ Response to Plaintiff’s Objections

       Defendants reject each of the bases of Plaintiff’s objections to the Report and

Recommendation. (Doc. No. 79.) First, they contend that Plaintiff concedes that Defendant

Johnsen shot him because he reasonably feared for his life. (Id. at 5-6.) Second, Defendants

assert there is no factual dispute as to whether Defendant Johnsen fired the three shots in rapid

succession, citing various pieces of evidence that allegedly support such a conclusion and

arguing that “Plaintiff asks this Court to doubt what he cannot dispute.” (Id. at 6-7.) Defendants

argue that “Plaintiff must present actual evidence to contradict [Defendant] Johnsen’s

testimony,” (id. at 7) (citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)), and that “Plaintiff’s inconclusive statement [regarding the timing of the three

shots] does not dispute [Defendant] Johnsen’s testimony that he fired the shots in rapid

succession” (id.) (citing Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986)). Defendants

further argue that while Plaintiff testified that he realized he had been struck by the first bullet

and turned, this testimony includes no reference to how much time passed between the shots and

does not contradict Defendant Johnsen’s testimony that he fired the three shots in rapid

succession. (Id. at 7-8.) Defendants contend that “Plaintiff wants this Court to assume a time

gap that he can’t testify to or present any other evidence to show.” (Id. at 9.)



                                                  11
        Third, Defendants argue that although Plaintiff has framed the material issue before the

Court as whether Defendant Johnsen knew that he struck Plaintiff with the first shot when he

fired the subsequent shots, the key issue is, in actuality, whether Defendant Johnsen knew that

Plaintiff turned away from him before firing the second and third shots, and no evidence supports

such a conclusion that he did. (Id. at 9-10.) Defendants argue that pursuant to Plumhoff, “[a]s

long as Plaintiff faced [Defendant] Johnsen with a knife in hand, [Defendant] Johnsen was

allowed to continue shooting,” and, therefore, in order to defeat summary judgment, “Plaintiff

must present evidence of a time gap after he turned.” (Id.) (citing Plumhoff, 572 U.S. at 777-78).

        Fourth, Defendants allege that Plaintiff waived his argument that Defendant Johnsen’s

2012 statements conflict with his deposition testimony by failing to “explain how or why the

alleged contradictions are material” and refer to specific statements inconsistent with Defendant

Johnsen’s testimony that he fired the shots in rapid succession. (Id. at 10-11.) Defendants argue

that even if this argument were not waived, Plaintiff mischaracterized Defendant Johnsen’s

testimony “to create the false impression that [Defendant] Johnsen did not fire bullets in rapid

succession as one decision.” (Id. at 11.) Further, Defendants explain why the statements cited in

Plaintiff’s earlier brief are not inconsistent and fail to place any material facts into dispute.5 (Id.

at 11-14.) Defendants argue that although Plaintiff asserts that Defendant Johnsen stated that

“each bullet was fired only because Plaintiff ignored commands to drop the knife while

continuing to advance his position” (id. at 11) (internal quotation marks and citation omitted),

Defendant Johnsen “has never testified to making any statements to Plaintiff after he fired the

first shot[] but has consistently testified that he fired the shots collectively as one decision


5
 Defendants also assert that Defendant Johnsen’s investigative interview is inadmissible for
summary judgment purposes “because it is neither sworn nor verified subject to penalties of
perjury.” (Doc. No. 79 at 12) (citing Adickes v. S.H. Kress, 398 U.S. 144, 158 n.17 (1970);
Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 323 (3d Cir. 2005)).
                                                  12
because he feared for his life” (id.). Defendants also address Plaintiff’s critique of Magistrate

Judge Carlson’s citation of Scott, arguing that Magistrate Judge Carlson cited Scott generally for

purposes of articulating the standard of review applicable to a motion for summary judgment.

(Id. at 12-13.) Finally, Defendants argue that immaterial inconsistencies in Defendant’s

Johnsen’s statements do not establish a material dispute of fact and note that Defendant has

failed to respond to that proposition. (Id. at 13.)

       Fifth, Defendants argue that Plaintiff does not dispute Defendant Johnsen’s fear for his

life, and no evidence refutes Defendant Johnsen’s statement “that he fired all three shots in quick

succession while he still feared Plaintiff’s imminent, deadly attack.” (Id. at 14.) Defendants also

argue that Plaintiff failed to address any of the cases “that justify shots fired moments after a

threat dissipates” and that Magistrate Judge Carlson found to be closely congruent to this case.

(Id. at 14-15) (citing Mullins, 805 F.3d at 767; Untalan, 430 F.3d at 315). Defendants assert that

Plaintiff’s contention that “[Defendant] Johnsen must account for each and every individual shot

fired to pass constitutional muster” is inconsistent with Third Circuit and Supreme Court

precedent and, if applied, would have serious negative policy implications. (Id. at 15-16.)

Defendants compare the circumstances Defendant Johnsen faced to those in Plumhoff, Untalan,

and Mullins, and assert that, consistent with those cases, Defendant Johnsen’s actions during the

momentary incident were justified because Defendant Johnsen “fired the shots under an

undisputed perception of fear that Plaintiff intentionally created by threatening the officer with a

knife.” (Id. at 16-17.) Defendants assert that Magistrate Judge Carlson correctly concluded “that

all three shots fired in quick succession were justified because the facts—even viewed in the

light most favorable to Plaintiff—do not show that Johnsen shot Plaintiff after Johnsen knew the

threat had ceased.” (Id. at 18.) Defendants argue that “[a]sking this Court to parse this split



                                                  13
second decision is exactly the kind of Monday morning quarterbacking that the Supreme Court

forbade” in Graham, 490 U.S. at 396-97. (Doc. No. 79 at 18-19.) Defendants distinguish

Lamont from the instant case by first noting that in Lamont, the victim was dead and, therefore,

unable to testify, which meant that the court applied a more skeptical summary judgment

standard toward the testimony of the officers. (Id. at 17.) Defendants argue that no such

standard should be applied to the instant case, where Plaintiff was able to testify but did not

testify to a significant time gap between the shots. (Id.) Defendants further distinguish the two

cases by noting that the Third Circuit found the high number of shots that hit the decedent in

Lamont significant and “specifically found that a ‘small number of bullets’ from behind is

consistent with a suspect quickly turning as the shots are fired.” (Id. at 19-20.) They also note

that in Lamont, the defendant-troopers saw that the decedent’s hand was empty immediately

after they began firing but continued to fire for roughly ten seconds, whereas, in the instant case,

Defendant Johnsen fired three shots in rapid succession, and the knife remained in Plaintiff’s

hand throughout the incident. (Id. at 19.) Defendants argue that Lytle v. Bexar County, 560

F.3d 404 (5th Cir. 2009), which the Third Circuit cited in Lamont, supports Defendant Johnsen’s

entitlement to summary judgment because in that case, the Court of Appeals held that “shots

fired ‘immediately’ or an ‘extremely brief period of time’ after a threat ends” are justified

“because the officer must be allowed time ‘to perceive new information indicating the threat was

past.’” (Id. at 20) (quoting Lytle, 560 F.3d at 413-14).

       Sixth, Defendants argue that because issues raised for the first time in objections to a

report and recommendation are deemed waived, Plaintiff waived his argument that Balash’s

testimony “creates a factual dispute as to whether [Defendant] Johnsen fired the shots in rapid

succession” by asserting it for the first time in his objections to the Report and Recommendation.



                                                 14
(Id. at 21-22.) Defendants contend that even if that argument were not waived, Balash’s

testimony does not create a dispute of material fact. (Id. at 22-27.) They argue that Balash has

admitted that he is not an expert on perception or reaction time, and his conjecture regarding

Defendant Johnsen’s shooting speed and the time it would take Plaintiff to turn are, accordingly,

inadmissible as expert testimony. (Id. at 23.) Defendants also assert that Balash’s testimony

should be disregarded because Balash “goes so far as to argue that witness identifications can’t

be trusted.” (Id.) Defendants further argue that Balash does not dispute that Defendant Johnsen

fired all three shots in rapid succession and only “speculates that ‘rapid’ can mean different

things to people unfamiliar with firearms . . . [but could not] think of a single example of

someone misunderstanding the word.” (Id. at 24.) Defendants also assert that witness Kelsey

Connell was clear that she heard the sound of the shots in rapid succession. (Id. at 24-25.)

Defendants also dismiss Balash’s “vague question[ing]” of Defendant’s average shooting time as

lacking any basis other than Balash’s “personal experience” and note that Balash has admitted to

witnessing the same time in other three-shot shooting tests and was unaware of any literature that

disputes the plausibility of Defendant Johnsen’s shooting speed.6 (Id. at 25.)

       Finally, Defendants assert that Plaintiff has failed to cite any clearly established law that

Defendant Johnsen violated. (Id. at 27-29.) To that end, Defendants contend that even if the

Court disagrees with the relevant decisions addressing the law on this issue, Plaintiff is entitled

to qualified immunity because “[i]f judges thus disagree on a constitutional question, it is unfair



6
  Defendants also discount Balash’s reference to a competitive shooter who fired six rounds per
second as irrelevant to Defendant Johnsen’s shooting speed. (Doc. No. 79 at 25.) Defendants
further argue that Balash’s testimony fails to dispute that Plaintiff could turn in half of a second.
(Id. at 26.) In addition, Defendants discount Plaintiff’s invocation of Balash’s testimony that
Balash “was unaware of similar situations where a bullet struck someone in the back even
though the officer fired while he still perceived a threat,” asserting that the unusual nature of a
fact pattern does not make it untrue. (Id.)
                                                 15
to subject police to money damages for picking the losing side of the controversy.” (Doc. No. 79

at 27) (internal quotation marks omitted) (citing Reichle v. Howards, 566 U.S. 658, 669-70

(2012)). Defendants further argue that the only precedent cited by Plaintiff, Lamont, is highly

distinguishable from the instant case. (Id. at 28.) Defendants contend that even under Plaintiff’s

“bullet-by-bullet dissection” of the incident, Defendant Johnsen is entitled to qualified immunity.

(Id. at 29.)

        C.     Whether the Court Should Adopt the Report and Recommendation

        The Court finds that Magistrate Judge Carlson correctly and comprehensively addressed

the pending motion for summary judgment in his Report and Recommendation and correctly

concluded that Defendant Johnsen is entitled to qualified immunity and summary judgment in

regard to Plaintiff’s Fourth Amendment excessive force claim and that the City is entitled to

summary judgment in regard to Plaintiff’s Monell claim. Accordingly, the Court will overrule

Plaintiff’s objections, adopt the Report and Recommendation, and grant Defendants’ motion for

summary judgment as to both claims asserted in Plaintiff’s complaint. Although the Report and

Recommendation addresses the substance of most of Plaintiff’s objections, the Court addresses

each of the bases of Plaintiff’s objections to the Report and Recommendation in turn. Plaintiff

broadly asserts that Magistrate Judge Carlson improperly resolved all reasonable inferences in

favor of Defendant Johnsen and against Plaintiff but follows this general objection with a myriad

of specific objections. (Doc. No. 76 at 2-10.) Plaintiff’s first objection stems from his

contention that because the facts of the case must be established in order to determine “(1)

whether the second and third bullets fired by [] Defendant [Johnsen] are each ‘independently

justified,’ and (2) whether or not when the bullets in question were fired the threat had already

abated,” summary judgment must be denied because there are four versions of events, and,



                                                16
therefore, a jury must determine the facts. (Id. at 4.) The Court is unpersuaded by this objection.

Although the Court addresses the specific alleged inconsistencies cited by Plaintiff infra, it finds

broadly that none of the evidence underlying the four versions of events that Plaintiff describes

creates a genuine issue of material fact, and, therefore, summary judgment is appropriate. See

Fed. R. Civ. P. 56(a); see also Hatch v. Franklin Cty. Jail, No. 14-cv-2318, 2017 WL 6397830, at

*7 (“A factual dispute is material if it might affect the outcome of the suit under the applicable

law, and it is genuine only if there is a sufficient evidentiary basis for allowing a reasonable

factfinder to return a verdict for the non–moving party.” (citing Anderson , 477 U.S. at 248-49)).

       Plaintiff next asserts that because Defendant Johnsen’s statements “directly conflict” with

Plaintiff’s version of events and the medical evidence, summary judgment should be denied.

(Doc. No. 76 at 5.) To the extent that Defendant relies on his testimony that he realized that he

had been hit by the first shot before he turned and was struck by the second and third shots (Doc.

No. 76 at 5), the Court finds that Magistrate Judge Carlson correctly concluded that such

testimony “[does] not contradict [Defendant] Johnsen’s proffered timeline or his statement that

all three shots were fired in quick succession” (Doc. No. 75 at 17 n.2). In order for Plaintiff to

establish an issue of material fact, he must cite specific evidence that creates a genuine issue for

trial. See Matsushita, 475 U.S. at 587. Here, Plaintiff’s testimony is simply not inconsistent

with the material aspects of Defendant Johnsen’s testimony, namely that when Plaintiff, holding

a knife, turned to face him, Defendant Johnsen feared for his life and fired three shots in rapid

succession at Plaintiff (Doc. Nos. 68-10 at 17: 2, 18: 3-12, 75 at 15).

       The Court is also unpersuaded that the expert reports of Dr. Ross and Ijames and Wetling

create a material factual issue that precludes summary judgment because Magistrate Judge

Carlson accepted Plaintiff’s contention that he turned after he was struck by the first bullet.



                                                 17
(Doc. No. 75 at 17 n.1.) The Court also finds that because Plaintiff raises his arguments

regarding the creation of a factual dispute by Balash’s testimony as to whether Defendant

Johnsen fired the shots in rapid succession for the first time in his objections to the Report and

Recommendation, those arguments have been waived.7 See Jacobs v. Usner, No. 08-cv-470,

2016 WL 4803917, at *1 (W.D. Pa. Sept. 16, 2016) (“Issues raised for the first time in objections

to the magistrate judge’s report and recommendation are deemed waived.” (internal quotation

marks omitted) (quoting Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996))). As to the

other alleged factual disputes created by Balash’s testimony (Doc. No. 76 at 8-9), the Court

concludes that the relevant testimony fails to establish any genuine issue of material fact.

       Finally, the Court is also unpersuaded by Plaintiff’s assertion that Magistrate Judge

Carlson incorrectly relied on Scott to dismiss Defendant Johnsen’s allegedly inconsistent

statements (Doc. No. 76 at 9). The Court agrees with Defendants’ assertion that Magistrate

Judge Carlson cited Scott for purposes of explaining the summary judgment standard. (Doc. No.

79 at 12-13.) Moreover, Magistrate Judge Carlson correctly concluded that any inconsistencies

in Defendant Johnsen’s statements failed to establish a genuine issue of material fact to preclude

summary judgment. See Sarmiento, 513 F. Supp. 2d at 92 (citing Tomasso v. Boeing, Co., 445

F.3d 702, 706 (3d Cir. 2006); Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994)).

IV.    CONCLUSION

       Based on the foregoing, the Court will overrule Plaintiff’s objections to the Report and

Recommendation (Doc. No. 76), adopt Magistrate Judge Carlson’s Report and Recommendation

(Doc. No. 75), and grant Defendants’ motion for summary judgment in its entirety (Doc. No.

67). An appropriate Order follows.


7
 Even if these arguments were properly raised, however, the Court is unpersuaded that any
portion of Balash’s testimony creates a genuine issue of material fact.
                                                 18
